

116 S2511 RS: Reauthorizing Security for Supreme Court Justices Act
U.S. Senate
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 282116th CONGRESS1st SessionS. 2511IN THE SENATE OF THE UNITED STATESSeptember 19, 2019Mr. Graham (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryNovember 5, 2019Reported by Mr. Graham, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 40, United States Code, to provide the Marshal of the Supreme Court of the United
			 States and Supreme Court Police with the authority to protect the Chief
			 Justice of the United States, any Associate Justice of the Supreme Court,
			 and other individuals in any location, and for other purposes.
	
 1.United States Supreme Court building and grounds policing authoritySection 6121 of title 40, United States Code, is amended— (1)in subsection (a), by striking any State and inserting any location;
 (2)by striking subsection (b) and inserting the following:  (b)Authorization To carry firearmsDuties under subsection (a)(2)(A) with respect to an official guest of the Supreme Court in any location (other than the District of Columbia, Maryland, and Virginia) shall be authorized in writing by the Chief Justice or an Associate Justice, if those duties require the carrying of firearms under subsection (a)(4)..
	
 1.Short titleThis Act may be cited as the Reauthorizing Security for Supreme Court Justices Act.
 2.United States Supreme Court building and grounds policing authoritySection 6121 of title 40, United States Code, is amended— (1)in subsection (a)(2), by striking any State and inserting any location; and
 (2)by striking subsection (b) and inserting the following:  (b)Authorization To carry firearmsDuties under subsection (a)(2)(A) with respect to an official guest of the Supreme Court in any location (other than the District of Columbia, Maryland, and Virginia) shall be authorized in writing by the Chief Justice or an Associate Justice, if those duties require the carrying of firearms under subsection (a)(4)..November 5, 2019Reported with an amendment